94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas Warner JONES, a/k/a Charles Jones, Plaintiff-Appellant,v.Parris N. GLENDENING, Governor;  Bishop L. Robinson,Secretary of Public Safety and Correctional Services;Richard A. Lanham, Sr., Commissioner of Division ofCorrection;  William L. Smith, Warden of the Jessup,Maryland House of Correction-Annex, Defendants-Appellees.
No. 96-6435.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Nicholas Warner Jones, Appellant Pro Se.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we dismiss Appellant's claims raising allegations concerning:  (1) restrictions in using and wearing religious clothing and the high cost of toiletries, stationery, and health care;  (2) guard assaults on August 27, 1993, and February 19, 1996;  and (3) deprivations of liberty and property occurring between February 16 and February 21, 1996.  The district court's dismissal without prejudice of these claims is not appealable because Appellant could amend his complaint to cure the defects in his pleadings.   See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).


2
We affirm the dismissal of the remaining claims on the reasoning of the district court.   Jones v. Glendening, No. CA-96-620-L (D.Md. Mar. 12, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART